564DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,582,933. Although the claims at issue are not identical, they are not patentably distinct from each other because, if allowed, the instant claims would improperly extend the “right to exclude” already granted in the patent. The claims of the patent “anticipate” the claims of the application. Accordingly, the application claims are not patentable distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
All elements of claim 1 are found in claim 1 of the prior patent.
All elements of claim 2 are found in claim 2 of the prior patent (as it encompasses claim 1).
All elements of claim 3 are found in claim 2 of the prior patent (as it encompasses claim 1).
All elements of claim 5 are found in claim 6 of the prior patent (as it encompasses claim 1).
All elements of claim 6 are found in claim 7 of the prior patent (as it encompasses claim 1).
All elements of claim 7 are found in claim 8 of the prior patent (as it encompasses claim 1).
All elements of claim 8 are found in claim 9 of the prior patent (as it encompasses claim 1).
All elements of claim 9 are found in claim 10 of the prior patent (as it encompasses claim 1).
All elements of claim 10 are found in claim 11 of the prior patent (as it encompasses claim 1).
All elements of claim 11 are found in claim 12 of the prior patent (as it encompasses claim 1).
All elements of claim 12 are found in claim 13 of the prior patent (as it encompasses claim 1).
All elements of claim 13 are found in claim 14 of the prior patent (as it encompasses claim 1).
All elements of claim 14 are found in claim 15 of the prior patent (as it encompasses claim 1).
All elements of claim 15 are found in claim 16 of the prior patent (as it encompasses claim 1).

Claim Objection
Claim 1 is objected to because of the following informality:
In line 14 of claim 1, “flute” should read “flute channel”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the cutter” lacks antecedent basis and it is unclear to which of the previously introduced structures it refers. For examination, “the cutter” refers to the “two or more flutes”. Claims 2-15 are rejected as depending from claim 1.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Ordinarily, “substantially planar” would be understood to refer to a structure having a negligible deviation from planar. However, as shown in applicant’s Figure 4, the top rake surface substantially deviates from planar. Thus, it is unclear what degree of deviation is permitted by “substantially planar”. Claims 3 and 4 are rejected as depending from claim 2.
Regarding claims 7 and 8, it is unclear how the cutter can be formed integral with or cemented to the shank. As previously set forth, “the cutter” is being interpreted to refer to the two or more flutes. However, claim 1 discloses the two or more flutes as being part of the shank. Therefore, it is unclear how the two or more flutes can be formed integral with or cemented to itself. For examination, the two or more flutes are formed integral to or cemented to the rest of the shank.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topolinski (US 2,795,247).
Regarding claim 1, Topolinski discloses a surgical cutting tool comprising: a shank (fig. 1, central portion to the interior of the teeth) having a longitudinal axis, said shank having a perimeter surface (inside perimeter that attaches to the drive shaft) extending around said longitudinal axis, said perimeter surface being symmetrically arranged to allow said perimeter surface to be gripped for rotation about said longitudinal axis, whereby said longitudinal axis is also a rotational axis, said shank also including a first end and a second end; said first end of said shank including two or more flutes 10, each said flute extending parallel to said longitudinal axis and extending inward from said outside diameter toward said longitudinal axis forming a recessed flute channel 15; each flute channel having a pair of opposing sidewalls 16 and a cylindrical radius (where element 15 transitions to element 10) at the base of each flute channel, each sidewall forms a face of a cutting edge extending along the length of each flute channel so that each flute channel provides two opposing faces, said cutting edges defining an outermost diameter of said surgical cutting tool, allowing the cutter to cut in both directions when rotationally oscillated around said longitudinal axis (examiner notes that rotational oscillation of Topolinski’s cutter would cause cutting in both directions).
Regarding claim 2, Topolinski discloses a top rake surface (fig. 1, element 18), said top rake surface being substantially planar and extending inwardly from said outermost diameter towards said axis of rotation as it extends away from said cutting edge.
Regarding claim 3, each said opposing face includes a rake angle (fig. 1, angle formed at elements 21 and 23), said rake angle is convergent with respect to a center plane when said flute is centered with respect to said center plane, so that the convergence of said face and said top rake provides said outermost diameter of said cutter.
Regarding claim 4, said top rake surface (fig. 1, element 18) is formed by a radius. Examiner notes that each top rake surface is designed to be positioned in a consistent orientation relative to the radius of the dotted line A-A.
Regarding claim 7, said cutter is formed integral to said shank (fig. 1).
Regarding claim 14, said shank includes a plurality of flutes (fig. 1, element 10) to reduce the weight of said surgical cutting tool.
Regarding claim 15, said flutes are constructed as elongated channels (fig. 1, surfaces 18 forming a channel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolinski.
Regarding claims 5 and 6, Topolinski discloses the invention essentially as claimed except wherein the two or more flutes include an odd or even number of said flutes. At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have an odd or even number of teeth. One of ordinary skill in the art, furthermore, would have expected Topolinski’s device to perform equally well with either an odd or even number of teeth because both arrangements would perform the same cutting function in the same way. Therefore, it would have been prima facie obvious to modify Topolinski to obtain the invention as specified in claims 5 and 6 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Topolinski.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolinski in view of Zeroni et al. (US 2013/0220524).
Regarding claim 8, Topolinski discloses the invention essentially as claimed except wherein said cutter is cemented to said first end of said shank. Zeroni teaches soldering a blade onto a drive shaft (paragraphs 0051-0052). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to solder the device of Topolinski onto a drive shaft, in order to employ a well-known means of securing a blade to a driving shaft. Examiner notes that, in this rejection the shank includes the drive shaft.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolinski in view of Elliston et al. (US 2014/0150620).
Regarding claims 9-13, Topolinski discloses the invention essentially as claimed except wherein said cutter is constructed from high speed steel and carbide, wherein said cutter includes a surface coating having a higher hardness than the material constructing said cutter, and wherein said surface coating is titanium nitride or titanium carbonitride. Elliston teaches saw blades constructed from high speed steel and carbide, wherein the tips are coated with titanium nitride and titanium carbonitride (paragraph 0034). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the saw blade of Topolinski with the materials taught by Elliston, in order employ well-known methods and materials for manufacturing saw blades.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771                                                                                                                                                                                                        
/JULIAN W WOO/Primary Examiner, Art Unit 3771